Dismissed and Memorandum Opinion filed July 29, 2010.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-10-00601-CV
____________
 
HARRIS COUNTY APPRAISAL DISTRICT, Appellant
 
V.
 
WALTER JENKINS AND ELIZABETH WARBURTON BRUCE, AS THE PROPERTY
OWNERS AND THE PROPERTY OWNERS, Appellees
 

 
On Appeal from the 165th District Court
Harris County, Texas
Trial Court Cause No. 2007-56315
 

 
M E M O R
A N D U M   O P I N I O N
This is
an appeal from a judgment signed March 25, 2010.  On July 22, 2010, appellant
filed an unopposed motion to dismiss the appeal.  See Tex. R. App. P. 42.1.  The motion is granted.
Accordingly,
the appeal is ordered dismissed.
PER
CURIAM
Panel consists of Chief Justice Hedges and Justices
Yates and Boyce.